        Case 1:16-cr-00656-GHW Document 832 Filed 12/11/20 Page 1 of 1




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

   ---------------------------------------x
                                          :
   UNITED STATES OF AMERICA               :
                                          :
             -against-                    :                    ORDER
                                          :
                                          :
                                          :               1:16-cr-00656-GHW-19
                                                          1:19-cv-10509-GHW
   LUIS CABAN                             :
                                          :                   Docket #
   ---------------------------------------x




          Gregory H. Woods      , DISTRICT JUDGE:
         Judge's Name


   The C.J.A. attorney assigned to receive cases on this day,

       Marlon G. Kirton               is hereby ordered to assume

   representation of the defendant in the above captioned

  matter, NUNC-PRO-TUNC                 .
This appointment is for the purpose of assisting Mr. Caban in the
submission of an application for compassionate release. See Dkt.
No. 828. It does not extend to his pending habeas petition.

                                 SO ORDERED.



Dated: December 11, 2020

                                       UNITED STATES DISTRICT JUDGE
